Title: From George Washington to Major General Philemon Dickinson, 23 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        Hopewell Township [N.J.] near the Baptist MeetingJune 23d 1778 ¼ past One OClock
                    
                    I have just received yours of this day, from the Drawbrige. The army marched this morning to this place. It was my intention to have taken post nearer Princeton; but finding the enemy are dilatory in advancing, I am doubtful of the propriety of proceeding any further ’till their intentions can be better ascertained. I wish you to inform me more particularly of the nature of the obstructions which have been thrown in their way, that I may be better able to judge whether their delay is owing to necessity or choice. Any circumstance that may serve to throw light upon this question I shall be obliged to you for, as it is of very great importance. If their delay is voluntary it argues a design to draw us into a general action and proves that they consider this to be a desireable ⟨ev⟩ent. They may perhaps wish to draw us off from the Delaware far to the left and then by a rapid movement, gain our right flank and rear—I should be glad of your sentiments fully as to their probable designs, and the conduct which it will most proper, for us to observe in consequ⟨ence⟩.
                    You will be pleased to continue to advise me punctually of every movement and appearance of the enemy. I am Sir Yr obedt sert
                    
                        G.W.
                    
                    
                        Let me remind you of mentioning always the hour at ⟨mutilated⟩ is a ⟨mutilated⟩.
                    
                